ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Balad Alshemal Earth Company                 )      ASBCA No. 58590
                                             )
Under Contract No. M68450-08-M-0224          )

APPEARANCES FOR THE APPELLANT:                      Mr. Ibrahim Abd Al-Hassoun
                                                    Mr. Ibrahem Abdulhassan
                                                    Mr. Ahmed Menem Ahmed

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Joseph K. Venghaus, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       Appellant has not confirmed it is pursuing this appeal, nor has it confirmed its
representative meets the requirements of Board Rule 26, in spite of inquiries from the
Board. Without this information, the Board cannot proceed.

       On 16 March 2013, the Board received an emailed notice of appeal from Taji Iraq
Baghdad [company_taji_iraq_baghdad_co2009@yahoo.com] (Taji email address) on the
above-cited contract, and the Board docketed the appeal under that name. The email trail
submitted with the notice of appeal appeared to indicate appellant's representative was
Ibrahim Abd Al-Hassoun.

       In its 3 April 2013 Motion to Dismiss for Lack of Jurisdiction, the government
asserted the contract at issue (M68450-08-M-0224) was with Balad Alshemal Earth
Company and included a copy of the contract listing the contractor/offeror as Balad
Alshemal Earth Company, with an email address ofbalad_alshemal@yahoo.com (Balad
email address) (mot., tab 1). The correspondence file includes an email dated 10 April
2013, from Ibrahem abdulHassan at the Balad email address. The email indicates it was
sent on behalf of Balad Alshemal Earth Company, and the sender appears to state that the
company was using the Taji email address because there was a problem with the Balad
email address that had since been resolved. Because it appeared that the Board had
docketed the appeal under an incorrect contractor name, the appeal caption was corrected
and the parties were so informed by Order dated 19 September 20 13.
       The Board also informed appellant that the Board understood Ibrahim Abd
Al-Hassoun, the name of appellant's representative indicated in the notice of appeal, and
lbrahem abdulHassan, the name listed as the author of the 10 April2013 email, to be the
same person. If this understanding was not correct, appellant was told it had until
27 September 2013 to so inform the Board. Further, in the 19 September 2013 Board
Order, the Board directed appellant to confirm whether Ibrahim Abd Al-Hassoun is an
owner ofBalad Alshemal Earth Company, a corporate officer, or an attorney. If this was
not the case, appellant was informed it needed to designate a proper person, meeting the
requirements of Board Rule 26, to be its representative by no later than 3 October 20 13.

       On 23 September 2013, the Board received an email that indicated it was from
Ibrahem Abdulhassan, from the Balad email address, stating, "No sir, This email
company taii iraq baghdad co2009@yahoo.com no belong to our company and our
email working well, so anything you have received from this email i[s] invalid." It went
on to ask, "Can you please send me what they sent you? Thank you. Ahmad." The
signature block included: "POC: Ahmed Menem Ahmed."

       By Board Order dated 27 September 2013, the Board acknowledged receipt of
appellant's email and forwarded copies of all correspondence received from the Taji
address, plus the Board's Notice of Docketing for the appeal. The email was sent to the
Balad email address, directed to Mr. Ibrahim Abd Al-Hassoun, Mr. Ibrahem
Abdulhassan, and Mr. Ahmed Menem Ahmed, and directed appellant to confirm it was
pursuing an appeal at the Board. No response was received by the Board.

       By email on 29 October 2013, the Board sent appellant an Order to Show Cause
why the appeal should not be dismissed. The Show Cause Order was sent to both the
Balad and Taji email addresses. Appellant responded from the Balad email address by
email dated 2 November 2013 repeating that the Taji address did not belong to the Balad
Alshemal Earth Company and that anything received from the Taji email address was
invalid. The email asked again to have anything received at the Board from the Taji
address sent to the Balad address. The Board did so by a 7 November 2013 Board Order,
directed again to both addresses and the three names associated with the appeal.
Appellant was given 10 days to inform the Board "(1) whether Balad Alshemal Earth
Company is pursuing an appeal; (2) if so, whether you are an owner of the company; and
(3) provide the correct spelling of your name." As of the date of this Order of Dismissal,
no response has been received by the Board.




                                            2
        Without responses to the Board's Orders clarifying whether appellant has taken an
 appeal, and providing a representative that meets the requirements of Rule 26, the Board
 cannot proceed with this appeal. Accordingly, it is dismissed from the Board's docket.

        Dated: 7 January 2014




                                                      Administrative Judge
                                                      Acting Chairman
                                                      Armed Services Board
                                                      of Contract Appeals

 I concur                                             I concur



--~=a
 SD.TING                                          ~~~
                                                  I      IZ       H A. TUNKS
 Administrative Judge                                 Administrative Judge
 Acting Vice Chairman                                 Armed Services Board
 Armed Services Board                                 of Contract Appeals
 of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
 Services Board of Contract Appeals in ASBCA No. 58590, Appeal ofBalad Alshemal
 Earth Company, rendered in conformance with the Board's Charter.

        Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




                                              3